Citation Nr: 1738005	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-46 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depression, alcohol abuse, and cognitive disorder prior to June 27, 2008, and over 70 percent thereafter.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a heart disorder.


WITNESS AT HEARINGS ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to January 1976.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2010, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In June 2013, the Board remanded the claim for the Veteran to be afforded a videoconference hearing.  That hearing took place before the undersigned in October 2013.  Transcripts of both the DRO and Board hearing are of record. 

In February 2014, this case was returned to the Board.  The Board granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) and remanded the remaining claims for further development.  

In a May 2017 rating decision, service connection was granted for a seizure disorder and a cognitive disorder.  This is a complete grant of the benefit sought for the seizure disorder.  This rating decision also increased the Veteran's initial rating for PTSD with depression, alcohol abuse, and cognitive impairment to 50 percent, effective February 7, 2007, the date of the initial claim.  The 70 percent evaluation effective June 27, 2008 remained in place.  The remaining issues were denied in a May 2017 supplemental statement of the case and the matter has returned to the Board on the issues as recorded on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.



FINDINGS OF FACT

1.  Prior to June 27, 2008, the Veteran's mental disorders manifested as occupational and social impairment with reduced reliability and productivity.

2.  From June 27, 2008, the Veteran's mental disorders manifested as occupational and social impairment with deficiencies in most areas.

3.  At no point during the period on appeal were the Veteran's mental disorders productive of total occupational and social impairment. 

4.  The Veteran does not have a chronic headache disorder due to service.  

5.  The Veteran does not have a heart disorder due to service.


CONCLUSIONS OF LAW

1.  Prior to June 27, 2008, the criteria for a rating in excess of 50 percent for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  From June 27, 2008, the criteria for a rating in excess of 70 percent for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for establishing service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection and entitlement to increased ratings, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the October 2013 Board hearing, the Veterans Law Judge took necessary measures to identify the issues presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claims. 38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in May 2013 and February 2014 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on these issues may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased rating claim for mental disorders

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). In the current case, the Veteran has been assigned staged rating periods with an assignment of 50 percent prior to June 27, 2008 and 70 percent thereafter.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

The Veteran's service-connected mental disorders, which have also been characterized as PTSD, dysthymic disorder, depression, alcohol abuse, and impaired cognitive function have been rated under 38 C.F.R. § 4.130 using the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name. Id. 

Symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).

A GAF score between 41 and 50 indicates that a Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Veteran underwent a VA mental disorders examination in November 2007.  His symptoms included depression and anxiety attacks.  His depression was constant but worsened twice a week.  He also reported monthly anxiety attacks that were moderate in severity and lasted for a few minutes.  At the time of the examination, the Veteran stated that he was in a relationship with a woman who "he gets along well with for the most part." He also reported having friends and going to the American Legion.  

A mental status examination showed the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable but his psychomotor activity was restless and tense.  His attitude was cooperative and friendly, but with a serious affect and anxious mood.  He was fully oriented with no impairment of thought process, content, or delusions.  The Veteran described sleep impairment, panic attacks, and mildly impaired memory.  The Veteran was unemployed reportedly due to anger and anxiety at work, including as due to his seizure disorder. 

The examiner diagnosed depressive disorder and alcohol abuse and assigned a GAF score of 57, representing moderate symptoms of depression with moderate impairment in social and occupational functioning.    

At a July 2008 VA mental disorders examination, the examiner noted symptoms of depression, moderate in severity and lasting for several hours or longer on most days.  The Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable but his psychomotor activity was restless and tense.  His attitude was cooperative and friendly, but with a serious affect and anxious mood.  He was fully oriented with no impairment of thought process, content, or delusions.  The Veteran described sleep impairment, panic attacks, and mildly impaired memory.  He also endorsed fair impulse control with episodes of yelling at his fiancée and slight impact on his activities of daily living, including bathing, chores, and shopping.  He stated that he has suicidal thoughts but denied intent or plans. 

The examiner diagnosed depression and alcohol abuse and assigned a GAF score of 55, representing moderate impairment.  The examiner opined that the Veteran's mental disorders cause reduced reliability and productivity, due to problems interacting with others limiting his ability to work and the Veteran had little energy or drive to look for or maintain employment.

In a June 2010 psychological evaluation, a clinical psychologist, S.W., Ph.D., diagnosed the Veteran with PTSD with delayed onset, chronic and severe; major depressive disorder; generalized anxiety disorder; panic disorder with agoraphobia; and alcohol dependence (secondary to other psychiatric disorders).  Dr. W. assigned a GAF score of 31 finding the Veteran to be a "very depressed man with major impairment in several areas of functioning, no friends or leisure activities, suicidal preoccupation, unable to work, some judgment impairment, serious problems with panic attacks, and estrangement from [his] children."

At an October 2010 VA mental disorders examination, the Veteran reported daily PTSD symptoms that were moderately severe with suicidal thoughts weekly.  The Veteran's mood was anxious and depressed but his speech and thought process was normal.  Judgment and insight were intact.  The examiner noted impairment of thought process and communication, inappropriate behavior including overreacting, suicidal thoughts and plans, impulse control problems with gambling, sleep impairment with nightmares, and short-term memory loss.  

The examiner diagnosed PTSD, including all symptoms of anxiety and depression and alcohol dependence, secondary to PTSD.  He was assigned a GAF score of 50 and the examiner opined that his mental disorder resulted in deficiencies in work, school, family relations, judgment, thinking, and mood.

The Veteran underwent a private neuropsychological evaluation in October 2010.   The report noted that the Veteran had memory problems including forgetting where objects were left, where he was going, the purpose of his actions, events, appointments, and facts.  He also reported difficulty with awareness and concentration.  Mood symptoms included severe sadness or depression, moderate anxiety, and apathy.  He was easily angered and frustrated with an increase in aggression.  The Veteran had difficulty falling and staying asleep and the Veteran reported loss of energy, appetite, and enjoyment of previously pleasurable activities.  The examiners diagnosed alcohol abuse and cognitive disorder and assigned a GAF score of 65.   

The Veteran was afforded a VA examination in August 2014.  The examiner noted diagnoses of alcohol abuse and depressive disorder and found that the Veteran's depressive symptoms may be wholly or partially caused by his alcohol use.  The examiner opined that his mental disorders cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran was working at that time.

The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and suicidal ideation.  The examiner opined that the Veteran's symptom profile was "invalid due to gross over-reporting of symptoms and functional impairment."

Based on the evidence described above, the Board finds that his psychiatric symptoms and overall disability picture do not warrant evaluations in excess of the 50 percent and 70 percent ratings currently assigned.  Prior to June 27, 2008, the evidence shows that the Veteran's predominant symptoms included depression and monthly anxiety attacks.  The examiner specifically found the Veteran to have moderate symptoms.  

The Veteran had not been shown to have symptoms such as obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. Rather, the Veteran was in a relationship with a woman and reported having friends at the American Legion.  The Veteran was appropriately dressed and groomed and fully oriented.  

As noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Here, the Veteran was assigned a GAF score of 57 at the November 2007 VA examination.  The Board finds that the Veteran's symptoms at that time were most reflective of moderate symptoms and the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating, during that period. Mauerhan, supra.

From June 27, 2008, the Board finds that the Veteran's symptoms more closely approximated the criteria for a 70 percent rating.  The Veteran reported deficiency in adapting to stressful situations, frequent panic attacks and anxiety, depression, and suicidal ideation. While the Veteran has not manifested all of the symptoms listed in the criteria demonstrating occupational and social impairment with deficiencies in most areas, the Board finds that the symptoms that the Veteran has struggled with on a very regular basis more nearly approximate those that warrant a 70 percent rating. 

The Board does not, however, find the criteria for a 100 percent evaluation is more nearly approximated by the Veteran's symptoms at any time during the period on appeal. There has never been any evidence that the Veteran has had obsessional rituals, illogical speech, gross impairment in thought processes or communication, delusions, or grossly inappropriate behavior. At no time has he been disoriented as to time or place, and although the evidence shows memory impairment, he has not shown any severe memory loss for names of close relatives, occupation, or own name. While the Veteran has endorsed having frequent suicidal thought, he denied having any active plan. He has therefore not been found to be in persistent danger of hurting himself or others.  Although he stated that he sometimes does not bathe for a few days, his hygiene and grooming have always been found to be clean, neat, and appropriate, with no indication that he ever had the inability to perform activities of daily living such as maintaining personal hygiene. 

In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment. The Board further finds that the GAF scores assigned to the Veteran do not provide a basis for assigning a rating in excess of 70 percent. The Veteran has received GAF scores ranging from 35 to 65, which are reflective of moderate to serious symptoms and moderate to serious impairment in social, occupational, or school functioning. This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, which he is competent to provide. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994). Furthermore, the symptoms described in the lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent ratings that have now been assigned. As such, these lay statements do not provide any basis upon which to assign any higher rating.

Therefore, the preponderance of the evidence is against assigning ratings in excess of the 50 percent and 70 percent currently assigned and the Veteran's claims are denied.  Since the Veteran is shown to have been employed during much of this time, including at the time of the most recent examination, the issue of a total rating is not raised or otherwise at issue.

Service connection claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102.

Service connection for certain disorders, including organic diseases of the nervous system, or cardiovascular renal disease may be presumed to have been incurred in service if demonstrated within 1 year after separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show no evidence of symptoms, complaints, treatment, or diagnosis of a headache disorder.  On his December 1975 report of medical history at discharge, the Veteran indicated that he had a head injury but denied frequent or severe headaches. He also denied heart trouble and pain and pressure in his chest.  Contemporaneous clinical evaluations of his head, heart, and neurologic systems were normal.  Records reveal he struck his head on a gun mount in August 1975.  Records do not reveal significant treatment, nor is there evidence of continuing headaches after the event.

In May 2001 and June 2001 treatment records, the Veteran complained of slight headaches after a fall with an injury to his back and a "sick headache" associated with fever, nausea, and back pain.  

In a June 2010 psychological evaluation, the Veteran reported headaches.  The Veteran underwent a neuropsychological evaluation in October 2010.  The report noted that the Veteran was involved in a jeep accident during service.  It stated that "as the gunner in the back of the jeep, a possible traumatic brain injury occurred when the driver of the jeep drove the vehicle into a ditch causing [the Veteran] to reportedly hit his head on the machine gun mount and lose consciousness."  The report stated that the Veteran began to experience seizures shortly thereafter and was given a diagnosis of mild traumatic brain injury in September 2010.  The examiner noted that the Veteran's current symptoms include headaches.    

The Veteran was afforded a VA heart examination in September 2010.  The Veteran reported that he did not know if he had a heart condition or not but that he had been treated for high blood pressure for "a long time."  The examiner reviewed the treatment records and performed a physical examination of the Veteran and concluded that he had no evidence of a heart condition.  

In a September 2010 VA examination for traumatic brain injury, the Veteran reported that he started getting headaches in 1977 and that he experiences headaches one to two times per month.  The examiner opined that the Veteran does not have a headache disorder due to service as there is no evidence of headaches in the military or within one year of being hit in the head.  "If TBI is going to cause [headaches], the onset is at the time of the injury or within a few weeks.  There is no evidence of this."

The Veteran complained of acute chest pain in April 2012.  He reported that there had been no recent chest pain in the prior five to six years.  A physical examination showed his heart was normal.  

In February 2013, the Veteran denied headaches.  A May 2013 emergency room record showed the Veteran sought treatment for complaints of hypertension and a headache.  He stated that he had a headache "behind his eyes" off and on for three weeks.  A CT scan was normal.  In July 2016, the Veteran's heart was noted to have a regular rate and rhythm.

The Board finds that service connection is not warranted for a heart disorder or a headache disorder.  There is no competent evidence that the Veteran has a diagnosis of a chronic heart disorder or a chronic headache disorder, at any time during since he filed the current claim. The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders. Id. In the absence of proof of the presently claimed disability, there can be no valid claim. Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of a disorder; there is no valid claim for service connection. See Brammer, 3 Vet. App. at 225; Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998). 

Even to the extent that the Veteran has claimed occasional headaches, which he is competent to report on as temporary symptomatology, there is no competent medical evidence that these headaches are related to his service in any way, and this evidentiary deficiency concerning the nexus element is fatal to the claim. See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board acknowledges the Veteran's assertions that he has had chronic headaches or heart problems since service, but the medical evidence of record does not support these assertions. The Veteran's service treatment records show no evidence of headaches or a heart disorder in service and the Veteran denied headaches and heart trouble upon discharge.  Although the VA examiner acknowledged that the Veteran hit his head during service, any headache disorder resulting from that head injury would have been contemporaneous with that injury or shortly thereafter.  The Veteran acknowledged that his headaches did not start until at least two years later.  The Board finds the examiner's opinion constitutes highly probative evidence on the medical nexus question. See Prejean, 13 Vet. App. at 448-49 (2000). The examiner's opinion outweighs the Veteran's opinion as a layperson without medical training or expertise. See Jandreau, 492 F.3d at 1376-77.

In short, as there is no competent and credible evidence that the Veteran has a current diagnosis of a chronic headache disorder or heart disorder that was incurred in or related to active duty service, the preponderance of the evidence is against the claims for service connection.  In reaching the conclusion above the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); See Gilbert, 1 Vet. App. at 55-57.  


ORDER

An increased rating in excess of 50 percent prior to June 27, 2008 for acquired psychiatric disorders, including PTSD, and depression, and an evaluation in excess of 70 percent thereafter, is denied.

Service connection for a headache disorder is denied.

Service connection for a heart disorder is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


